DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,182,433 (hereinafter ‘433). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current Application					‘433
Claim 1:





receive a corpus of documents associated with a user, wherein the documents are structured in two or more distinct formats; 

for each document in the corpus, process the document to identify a set of information strings and, for each information string, encode at least a portion of the information string into an n-dimensional semantic vector;
store the n-dimensional semantic vectors for each document;

upon receipt of a query, process the query into an n-dimensional semantic query vector;



compare the n-dimensional semantic query vector against the stored n-dimensional vectors for each document and, in response, identifying a set of candidate n-dimensional vectors that represent a possible answer to the query, wherein identifying the of candidate n-dimensional vectors applies a neural filter that has been trained against a dataset of question-answer data structured as groupings of candidate sentences for an example query, wherein for a given training example the neural filter is trained to identify a particular candidate sentence that includes an answer to the example query while remaining candidate sentences that do not include the answer are characterized by the neural filter as contrasting;

rank the candidate n-dimensional vectors; and 

return as an answer to the query a data string represented by a given highest ranked candidate n-dimensional vector.
Claim 1:
computing hardware; 
computer software executing on the computer hardware, wherein the computer software is configured to: 

receive a corpus of documents associated with a user, wherein the documents are structured in two or more distinct formats; 

for each document in the corpus, process the document to identify a set of information strings and, for each information string, encode at least a portion of the information string into an n-dimensional semantic vector; 

store the n-dimensional semantic vectors for each document; upon receipt of a query, process the query into an n-dimensional semantic query vector; 




compare the n-dimensional semantic query vector against the stored n-dimensional vectors for each document and, in response, identifying a set of candidate n-dimensional vectors that represent a possible answer to the query, wherein identifying the of candidate n-dimensional vectors applies a neural filter that has been trained against a dataset of question-answer data structured as groupings of candidate sentences for an example query, wherein for a given training example the neural filter is trained to identify a particular candidate sentence that includes an answer to the example query while remaining candidate sentences that do not include the answer are characterized by the neural filter as contrasting; 

rank the candidate n-dimensional vectors; and 

return as an answer to the query a data string represented by a given highest ranked candidate n-dimensional vector.


Claim 1 of the current application does not correspond to claims 2-18 of ‘433.

Allowable Subject Matter
Claim 1 would be allowed provided the Double Patenting Rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664